Citation Nr: 0836871	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-19 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a sleep disorder. 

2.  Entitlement to service connection for hypertension, to 
include as secondary to a sleep disorder and/or psychiatric 
disorder. 

3.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to a sleep disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1971 to April 1972, 
December 1990 to May 1991, October 2002 to November 2002, 
March 2003 to September 2003, and from April 2005 to May 
2005.  He also served in the Air National Guard from December 
1983 to May 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

 In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the steps to be taken in determining whether a VA examination 
is necessary prior to final adjudication of a claim. In 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002), 38 C.F.R. § 3.159(c)(4)(i) (2007).  
The Court in McLendon observed that the third prong, which 
requires that the evidence of record "indicates" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.
When aggravation of a nonservice-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006); Allen v. Brown, 
7 Vet. App. 439 (1995).

As to the service connection claim for a sleep disorder, a 
November 1999 treatment record from J.E. Gleaves, M.D. noted 
that the veteran was given medication for sleep apnea.  A 
November 2005 record from Dr. Gleaves noted his belief that 
the veteran may have sleep apnea.  An undated letter from the 
Baptist Sleep Institute noted that the veteran underwent 
polysomnography studies in January 2006 the results of which 
demonstrated severe obstructive sleep apnea.  In a February 
2006 letter, Dr. Gleaves noted that the veteran had been 
under his treatment since 1978 and during the last 10 years 
he developed stress, hypertension, obstructive sleep apnea, 
and anxiety.  Dr. Gleaves also noted the veteran's report of 
his roommates complaining of his snoring when he was in 
England.  A February 2006 service treatment record noted an 
assessment of sleep apnea requiring CPAP.  In a July 2006 
letter, Dr. Gleaves noted that the veteran had been treated 
for sleep apnea (in addition to depression, anxiety, sleep 
apnea, hypertension, and narcolepsy) during service.  On 
remand, the veteran should be afforded an examination to 
determine the etiology of his current sleep disorder (i.e. 
whether the sleep disorder is related to active service or if 
it was aggravated therein).    

Service treatment records show the following blood pressure 
readings:  130/82 (November 1971), 136/82 (November 1979), 
130/90 (May 1983), 126/86 (February 1987), 130/80 (December 
1990), 130/88 (January 1991), 138/88 (August 1995), and 
150/90 (March 2003).  Additionally, notations of hypertension 
were noted in September 2002 and January 2004 treatment 
records.  Non-service treatment records show blood pressure 
readings of 140/100 (January 2002), 120/80 and 160/90 (May 
2002).  With regard to the etiology of the veteran's 
hypertension, a June 2002 letter from Dr. Gleaves noted 
elevated blood pressure due to the use of cholesterol 
medication (a July 2002 service treatment record also 
reiterated Dr. Gleaves' findings).  Also, a March 2006 letter 
from Dr. Gleaves noted that the veteran had anxiety due to 
his job, which increased his hypertension.  On remand, the 
veteran should be afforded an examination to determine the 
etiology of his hypertension.
  
As to the claim for a psychiatric disorder, if service 
connection for a sleep disorder is allowed, the veteran 
should be afforded a psychiatric evaluation to determine the 
relationship between any psychiatric disorder found on 
examination and a sleep disorder (i.e. whether the veteran's 
psychiatric disorder permanently worsened or was aggravated 
as a result of a sleep disorder). 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a sleep 
disorder examination to ascertain the 
nature and etiology of any current 
sleep disorder, including specifically, 
an assessment as to whether any current 
sleep disorder is etiologically related 
to service.  The claims file and a copy 
of this Remand must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
examination report must indicate that 
the claims file was reviewed in 
conjunction with the examination.  

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that any current 
sleep disorder is causally or 
etiologically related to the veteran's 
periods of active service, or if it was 
aggravated during active service.  The 
examiner should provide a rationale for 
the opinion provided and reconcile any 
opinion with the clinical data of 
record discussed on page 3 of this 
Remand.  

2.	Schedule the veteran for a hypertension 
examination to ascertain the nature and 
etiology of any current hypertension, 
including specifically, an assessment 
as to whether any current hypertension 
is etiologically related to service, 
and/or secondary to any sleep disorder 
found to be related to service.  The 
claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examination report must indicate that 
the claims file was reviewed in 
conjunction with the examination.  

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that any current 
hypertension is causally or 
etiologically related to the veteran's 
period of active service, and/or 
secondary to any sleep disorder found 
to be related to service.  If not, the 
examiner should indicate whether 
hypertension has undergone any 
permanent increase in severity due to 
any sleep disorder found to be related 
to service, and if so, specify the 
degree of increase in severity over and 
above the preexisting base line of 
disability.  The examiner should 
provide a rationale for the opinion 
provided and reconcile any opinion with 
the clinical data of record discussed 
on page 3 of this Remand.   

3.	If the AMC determines that service 
connection for a sleep disorder is 
allowed, schedule the veteran for a 
psychiatric examination to ascertain 
the nature and etiology of any 
psychiatric disability, to include 
specifically, an assessment as to 
whether any current psychiatric 
disorder is etiologically related to a 
sleep disorder.  The claims file must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examination report 
must indicate that the claims file was 
reviewed in conjunction with the 
examination.  

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that any current 
psychiatric is related to service 
and/or to any sleep disorder found to 
be related to service.  If not, the 
examiner should indicate whether a 
psychiatric disorder has undergone any 
permanent increase in severity due to 
any sleep disorder found to be related 
to service, and if so, specify the 
degree of increase in severity over and 
above the preexisting base line of 
disability.  The examiner should 
provide a rationale for the opinion 
provided and reconcile any opinion with 
the clinical data of record discussed 
on page 3 of this Remand.  

4.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
service connection.  If further action 
remains adverse to the veteran, provide 
the veteran and his representative with 
a supplemental statement of the case 
and allow them an appropriate 
opportunity to respond thereto. 
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




